         Case 2:16-cv-09001-PAE Document 73 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALBTELECOM SH.A,

                                       Petitioner,                     16 Civ. 9001 (PAE)
                        -v-
                                                                             ORDER
 UNIFI COMMUNICATIONS, INC.,

                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the petition of Albtelecom SH.A (“Albtelecom”) to confirm an

arbitral award arising from arbitration before the ICC International Court of Arbitration in

Geneva, Switzerland. Dkt. 71. Respondent UNIIFI Communications, Inc. is directed to file any

response to that motion by December 18, 2020. Albtelecom’s reply in support of its motion, if

any, is due by January 4, 2020.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: November 20, 2020
       New York, New York
